DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 18-31 and 38-40 in the reply filed on October 12, 2022 is acknowledged.
	Claims 32-37, drawn to non-elected inventions without traverse has been canceled by Applicants in the Amendment received on October 12, 2022.
Information Disclosure Statement
	The IDS received on June 15, 2021 is proper and is being considered by the Examiner.
Drawings
	The drawings received on February 26, 2021 are acceptable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-31 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,053,192 (herein, “the ‘192 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 18, claims of the ‘192 patent claims a method comprising the steps of:
providing a plurality of subsets of double stranded nucleic acids (“providing at least two samples of randomly fragmented double stranded nucleic acid targets, wherein each sample is isolated from a different source”, claim 1(a));
ligating a tagged adaptor to each end of the double stranded nucleic acids to generate adaptor-target-adaptors, wherein the tagged adaptor comprises at least one region comprising a tag sequence that differentiates adaptor-target-adaptors from different subsets (“ligating a sample specific tagged adaptor to each end of each target fragment of each sample … wherein said tagged adaptor comprises a region of double stranded nucleic acid and at least one region of single stranded nucleic acid and a sample specific tag that differentiates adaptor-target-adaptors originating from different samples”, claim 18(b));
amplifying the adaptor-target-adaptors of each subset with a pair of amplification primers complementary to the tag sequence to generate amplified adaptor-target-adaptor from each subset (claim 18(d) recites amplification, and claim 33 recites that the step (d) occurs “prior to step (c), which is pooling); 
pooling the amplified adaptor-target-adaptors of the plurality of subsets (claim 18(c) and claim 32); and
immobilizing the pooled adaptors on a surface (“immobilizing the amplified adaptor-target-adaptors on a solid surface to generate an array of immobilized adaptor-target-adaptors”, claim 18(e)).
With regard to instant claim 19, the immobilized adaptor-target-adaptors are sequenced (see claim 18(f)).
With regard to instant claim 20, the sequencing comprises a single sequencing read (step (f) of claim 18).
With regard to instant claim 21, the sequencing comprises performing a first read of the immobilized adaptor-target-adaptor and a second read of the tag sequence (see claim 18, step (f) and (g), respectively).
With regard to instant claim 22, the first sequencing read is performed with a first sequencing primer and the first sequencing primer is removed (“removing the first sequencing primer”, claim 18(f)).
With regard to instant claim 23, the Office notes that the order of the two reads are obvious as the information gleaned from the sequencing reaction will provide the same required information, which is the tag sequence that correlates to the sample source and the insert region which is the sequence of interest.
With regard to instant claim 24, the tagged adaptor comprises at least one double stranded region and a region of single stranded nucleic acid (see claim 18(b) portion recited above).
With regard to instant claim 25, the adaptors are attached directly without any intervening nucleotides (see claim 19).
With regard to instant claim 26, step (e), that is, after immobilizing step, comprises amplifying the pooled adaptor-target-adaptor on the surface (see claim 20).
With regard to instant claim 28, the amplifying is isothermal (claim 26).
With regard to instant claim 29, 39, and 40, the surface is a flowcell comprising an array of beads (“sequencing step is carried out on an array of immobilized beads”, claim 31).
Claims of the ‘192 patent do not explicitly claim that the amplification of the immobilized adaptor-target-adaptor structure is via bridge amplification (instant claim 27); or that tag sequence is less than or equal to 20 nucleotides in length, or that the doubles stranded nucleic acids are DNA or genomic DNA (claims 30, 31, and 38, respectively).
However, it the ‘192 patent explicitly teach that the surface immobilized adaptor-target-adaptor elements are amplified to generated a clustered array of amplified molecules and the bridge amplification on beads was known in the art at the time the invention was made.  In addition, the length of the sample specific tag would have been well-within the purview of the ordinarily skilled artisan in view of the prior art teachings such as Leamon patents1 wherein “key sequences” of unique 4 bases were used to uniquely identify the source of the nucleic acids being sequenced.
Lastly, one of ordinary skill in the art would have recognized that sequencing reads can be applied to any nucleic acids, including those which are reverse transcribed (from RNA) into cDNA, DNA or genomic DNA.
Therefore, one of ordinary skill in the art would have been motivated to combine the claimed method of the ‘192 patent with the knowledge available in the art, thereby arriving at the invention as claimed.

In addition, claims 18-31 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,182,989 (herein, “the ‘898 patent”); claims 1-10 of U.S. Patent No. 8,822,150 (herein, “the 150 patent”); claims 1-17 of U.S. Patent No. 9,512,478 (herein, “the ‘478 patent”); claims 1-18 of U.S. Patent No. 10,988,806 (herein, “the 806 patent”); and claims 1-18 of U.S. Patent No. 10,457,985 (herein, “the ‘985 patent”).   Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons as discussed in detail above as all claims pertain to the ligation of adaptors to double-stranded nucleic acids, wherein the adaptors comprise a tag sequence, and wherein the ligated constructs are amplified, pooled and sequenced, with said tags allowing for the identification of the source of the sequenced nucleic acids.

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        October 19, 2022
/YJK/




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Lemon et al. (US 2006/0040297, published 02/23/2002, section [0131].